Citation Nr: 1042149	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  08-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a left great toe 
disability, to include as secondary to service-connected 
residuals of avulsion fracture of the distal metatarsal and 
hallux valux with Austin bunionectomy of the right foot. 

4.  Entitlement to a rating in excess of 20 percent for residuals 
of avulsion fracture of the distal metatarsal and hallux valux 
with Austin bunionectomy of the right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 
1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In an 
October 2006 rating decision, the RO declined to reopen the 
Veteran's claims of service connection for a bilateral hearing 
loss disability and denied service connection for tinnitus.  In 
an April 2009 rating decision, the RO denied service connection 
for a left great toe disability and continued a noncompensable 
disability evaluation (zero percent) for residuals of avulsion 
fracture of the distal metatarsal and hallux valux with Austin 
bunionectomy of the right foot.  In a June 2009 statement of the 
case, the RO increased the disability elevation for avulsion 
fracture of the distal metatarsal and hallux valux with Austin 
bunionectomy of the right foot to 20 percent effective the date 
the Veteran's claim for increase was received.  The Veteran 
timely perfected appeals as to all four of these issues.  

In September 2010, the Veteran presented testimony before the 
undersigned in a video conference hearing.  A copy of the 
transcript has been associated with the claims folder 

In September 2010 and October 2010, the Board received additional 
evidence from the Veteran.  This evidence has not been reviewed 
by the agency of original jurisdiction.  However, the Veteran 
included a written waiver of this procedural right with the 
evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, 
the Board will consider the newly submitted evidence in the first 
instance.

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability, service connection for 
tinnitus, and a rating in excess of 20 percent for residuals of 
avulsion fracture of the distal metatarsal and hallux valux with 
Austin bunionectomy of the right foot are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's current 
left great toe disability and his military service.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's current 
left great toe disability and his  service-connected residuals of 
avulsion fracture of the distal metatarsal and hallux valux with 
Austin bunionectomy of the right foot.


CONCLUSIONS OF LAW

1.  The Veteran's left great toe disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.   The Veteran's left great toe disability is not proximately 
due to nor is the result of his service-connected residuals of 
avulsion fracture of the distal metatarsal and hallux valux with 
Austin bunionectomy of the right foot.  38 C.F.R. §3.310 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2009, prior to the April 2009 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  Additionally, at his hearing, the Veteran demonstrated 
his knowledge of the requirements necessary to substantiate his 
claim.  The February 2009 letter also notified the Veteran of the 
process by which disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with VA examinations throughout 
the appeal period.  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate 
evaluations of the Veteran, and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board, therefore, concludes that these examination 
reports are adequate for purposes of rendering a decision in the 
instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  As noted above, he presented 
testimony in a hearing before the undersigned in September 2010.  

Analysis

The Veteran essentially contends that he has a left great toe 
disability related to service, or in the alternative, secondary 
to his service-connected residuals of avulsion fracture of the 
distal metatarsal and hallux valux with Austin bunionectomy of 
the right foot. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service- 
connected disability.  38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

      Direct service connection

With respect to Hickson element (1), the record shows that the 
Veteran has hallux rigidus/limitus of the left great toe.  See 
November 2009 VA examination report. Accordingly, Hickson element 
(1) has been established.

Concerning Hickson element (2), in-service incurrence of disease 
or injury, the Board will separately discuss disease and injury.

With respect to in-service disease, there is no indication of 
left great toe disability in service.  Notably, the examination 
report at service discharge was silent for any kind of left 
toe/foot problem.  Moreover, there is no indication that 
arthritis of the left toe manifested within the one year 
presumptive period after service found in 38 C.F.R. § 3.309(a).

With respect to in-service injury, there is no also no indication 
of a left great toe or left foot issue.  The Veteran has 
indicated that a truck ran across both of his feet and the focus 
was on his right foot during service.  The Board notes that the 
Veteran is competent to state what he experienced.  However the 
Board finds that the objective evidence of record does not 
support his statements.  Thus, the Board finds his statements 
regarding in-service injury to the left foot, while competent, 
are not credible.  In this regard, his service treatment records 
clearly support injury to his right foot.  Of pertinent note is a 
November 1973 treatment record showing that the Veteran injured 
his right foot while playing basketball at the base gym.  An 
avulsion fracture of the distal right lateral metatarsal was 
diagnosed.  His service exit examination contains a detailed 
history of the Veteran's treatment for various conditions during 
service including injuries sustained in several automobile 
accidents and treatment in 1973 for a fracture of the right great 
toe and right foot that was casted for 8 weeks.  The examination 
report is notable for its lack of discussion of any in-service 
injury to the left foot.  One would expect that the Veteran would 
have sought treatment for injuries sustained by a truck running 
over his feet.  To the extent that the Veteran asserts that he 
injured his left foot at the time of his right foot injury, the 
Veteran's service treatment record show that he fractured his 
right great toe playing basketball rather than a truck running 
over his feet as now contended by the Veteran.    

Furthermore, the Veteran's statements as to the incurrence of his 
left foot have been inconsistent.  In some records, he indicates 
that he injured both feet in service, and in others, he does not 
indicate a bilateral foot injury in service, but rather states 
that his left foot was caused by his favoring the right foot.  In 
any case, the Veteran has not presented credible evidence that he 
injured his left foot in service.  Accordingly, Hickson element 
(2) is therefore not met, and the claim fails on this basis 
alone. 

For the sake of completeness, the Board will also briefly address 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (the Board has the fundamental authority to decide in the 
alternative).

With respect to Hickson element (3), medical nexus, the question 
presented, i.e. the relationship, if any, between the Veterans's 
left great toe disability and his military service, is 
essentially medical in nature.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In a March 2009 examination report, a VA examiner who reviewed 
the claims folder in conjunction with evaluation of the Veteran, 
noted a diagnoses of contusion of the left great toe while on 
active duty in 1973 and status-post left first 
metatarsophalangeal joint arthrodesis in 2007.  She opined that 
it was at least as likely as not the Veteran's left toe 
disability was caused by or is a result of military service 
because of the Veteran's consistent report of bilateral feet 
injury during service and persistent discomfort of the left great 
toe reported by the Veteran during service and after service.  
The examiner acknowledged that there was a lack of documentation 
of these complaints.  

In an August 2009 report, N.S., D.P.M. noted that the Veteran's 
great toe problems may be solely caused by a biomechanical fault 
and was fairly common and could occur without any injury.  Dr. S 
indicated, however, that in this case it was "likely that having 
his great toe joints run over many years ago, could have caused 
the damage to the joint and subsequent pathology."  Dr. S 
further stated that it was difficult to state with certainty 
whether the current disability was from that injury, but that it 
was likely.  

There is also a report from a November 2009 VA examiner, who 
extensively reviewed the claims folder and set forth a detailed 
time line of the Veteran's disability in conjunction with 
evaluation of the Veteran.  The examiner noted that there was no 
evidence in the records of any injury to the left foot during 
service and that the separation physical was silent for an left 
great toe injury, and there was no evidence of any left great toe 
symptoms until 1985 and then none again for many years later.  
The examiner indicated that there was a lack of continuity of any 
left great toe symptoms.  

In a March 2010 letter, Dr. K.E.R, D.P.M noted that the Veteran 
submitted a letter to him with statements and blank areas for him 
to annotate.  Dr. R. indicated that the letter stated "It is at 
least as likely as not that [the Veteran's] medical issues, 
specifically inlcuding his feet/toes diagnosis which is" is 
followed by a blank.  Dr. R indicated that the blank should read, 
arthritis of the foot with pain bilaterally.  He further 
indicated that after the blank the letter continued "are 
connected to the military vehicle running over both feet while 
[the Veteran] was in service.  There have been no other traumatic 
injuries to his feet."   

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that the 
Board may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

 In this case, the Board places greater weight of probative value 
on the November 2009 VA opinion than it does on the March 2009 VA 
opinion and the medical opinions of Drs. S and R.  

Dr. S's opinion is based solely on the Veteran's contentions as 
to his symptoms as there is no indication that Dr. S reviewed the 
objective medical evidence in reaching his conclusion.  
Additionally, Dr. R's opinion is of little probative value.  He 
merely dictated the letter that was sent to him and filled in the 
blank with the Veteran's current diagnosis.  There is no 
indication that this is the opinion held by Dr. R and in fact Dr. 
R clearly indicates in his letter that he is merely reciting the 
letter that the Veteran submitted to him.  Dr. R does not 
indicate that he reviewed any medical records in support of the 
pro forma letter and he does not offer his own rationale for the 
opinion dictated therein.  Also, while the March 2009 VA examiner 
reviewed the claims folder in conjunction with her report, her 
opinion for finding that the Veteran's left toe disability is 
related to service is also solely based the Veteran's 
contentions.  The examiner, herself, indicated that there was 
nothing in the service treatment records which substantiated the 
Veteran's recall of the events.  On the other hand, the November 
2009 VA examiner took into account the objective medical evidence 
of record along with the Veteran's contentions.   The November 
2009 also extensively cited to the evidence of record and set 
forth a detailed timeline of the Veteran's left foot problems, or 
lack thereof.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed that 
in evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the veteran 
that have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  The Board may 
not, however, disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
Veteran.
In this case, the objective medical evidence does not support the 
Veteran's contentions.  Furthermore, as stated above, the Board 
has found that the Veteran's statement regarding in-service 
injury to the left foot are not credible.  The Board places 
greater weight of probative value on the pertinently negative 
service treatment reports and records following service than it 
does on the Veteran's recent statements to VA and his private 
physician.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting 
that contemporaneous evidence has greater probative value than 
history as reported by the veteran); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (finding that VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  In light of the objective medical 
evidence, the Board accords the Veteran's report of his left feet 
being run over in service to be lacking in credibility and 
probative value.

Because the opinions provided by Drs. S and R, and the March 2009 
VA examiner are at odds with the remainder of the evidence of 
record, the Board affords these opinions little weight of 
probative value.  The November 2009 VA opinion thus appears to be 
far more congruent with the medical evidence of record, which is 
negative for complaints of a left great toe disability in service 
or for a number of years thereafter.  For these reasons, the 
Board accords the November 2009 VA opinion greater weight of 
probative value than it does to either the October 2009 VA 
opinion or the private opinion.

Implicit in the Veteran's presentation is the contention that his 
left great toe disability began in service and continued 
thereafter.  A claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  However, 
as discussed in detail in connection with element (2), there were 
no documented complaints of such disability for several years 
after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (noting that it was proper to consider the veteran's 
entire medical history, including the lengthy period of absence 
of complaint with respect to the condition he now raised).

Supporting medical evidence is required for a showing of 
continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (finding that there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  As set forth above, such evidence is lacking in this 
case.  Continuity of symptomatology after service is therefore 
not demonstrated.

To the extent that the Veteran himself believes that his left 
great toe disability is somehow related to his military service, 
it is now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992), see also 38 C.F.R. § 3.159 (a)(1) (2010) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions).  Any such 
statements offered in support of the Veteran's claim do not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

Accordingly, service connection may not be established via 
continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis as well.

      Secondary service connection

The Veteran has alternatively contended that his left great toe 
disability is due to his service-connected residuals of avulsion 
fracture of the distal metatarsal and hallux valux with Austin 
bunionectomy of the right foot. 

As noted above, in order to establish service connection for a 
claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin, supra.

With respect to Wallin element (1), current disability, as 
discussed above the Veteran has been diagnosed with hallux 
rigidus/limitus of the left great toe.  With respect to Wallin 
element (2), service connected disability, the Veteran is 
service- connected for residuals of avulsion fracture of the 
distal metatarsal and hallux valux with Austin bunionectomy of 
the right foot.  Wallin element (2) is also satisfied.

With respect to Wallin element (3), medical evidence of a nexus 
between the service-connected disease or injury and the current 
disability, there are several opinions of record.

In a March 2007 letter, A.J.S.. C.P.P.M stated that the Veteran's 
current left foot problems could be associated with his right 
foot.  Dr. S reasoned that when double weight bearing is affected 
one limb takes the burden of the injured one which over time 
applies unnatural forces to the limb.  He indicated that due to 
the pain in the Veteran's left foot that his weight shifts to the 
lateral side of the foot which strains the muscles and ligaments 
in his ankle and leg since the foot was not meant to bear weight 
on the outside of the foot.  Also, with the pain in the left 
foot, the right foot and ankle take on more force due to the 
irregular gait pattern which could cause problems on the right 
side.  

In a March 2009 examination report, a VA examiner, who reviewed 
the claims folder in conjunction with evaluation of the Veteran, 
opined that the Veteran's left great toe was not caused by or a  
result of his right foot disability.  She reasoned that there was 
no evidence in the literature to support an opinion that an 
avulsion fracture of one foot would cause discomfort to the other 
foot, specifically the great toe.  

In a September 2009 letter, K.E.R., DPM noted that the Veteran's 
assertion that he had injured his right foot while in the 
military and felt that his left foot disability could be related 
to having to avoid the right foot and therefore overuse the left 
foot.  Dr. R opined that there was a greater than 50 percent 
probability that the Veteran's current left foot problems were 
connected to his right foot injury.  

A November 2009 VA examination report is also of record.  In the 
report, the VA examiner extensively outlined the Veteran's 
history regarding his bilateral feet and set forth a detailed 
timeline.  She opined that it was less than likely that the 
Veteran's left foot was caused by or aggravated by the service-
connected right foot disability.  In support of her assertion, 
she stated that there were no records showing an abnormal gait, 
nor did her evaluation of the Veteran reveal abnormal weight 
bearing.  The examiner sated that if the right foot disability 
caused or aggravated the left great toe that an abnormal gait 
would be expected.  She also cited to Dr. S's previous 
determination that hallux rigidus was a naturally occurring 
condition in many people.  Furthermore, the examiner noted that 
service treatment records showed that Veteran ran and played 
sports, as well was being a physical education teacher and a mail 
carrier.  She reasoned that if there had been significant 
problems with the right foot to cause problems with left foot, it 
would have been difficult to perform these activities.  In citing 
to the Veteran's 1986 bunionectomy, the examiner observed that 
there was no indication of ongoing problems with the right toe 
after surgery.  She posited that if the right toe caused or 
aggravated the left toe problems, the left great toe symptoms 
would have been evident when the right toe problems were most 
prominent which were prior to the surgery.  She further noted 
that persistent symptoms of the left great toe were not evident 
until 20 years after the successful right bunionectomy.  
Additionally, she stated that the Veteran had gone to the 
podiatry clinic on multiple occasions over the years for 
orthotics and never discussed problems with the buncionectomy but 
reported problems with pes planus and pronation.  Next, the 
examiner found that hallux rigidus of the left toe was first 
noted in 1985 but was not symptomatic at all until 2006, and that 
this 20 year time period was consistent with the natural 
progression of hallux rigidus.  If the right toe disability 
caused or aggravated the left toe disability, the left toe 
symptoms would have progressed over a shorter period of time.  
Additionally, the examiner noted that the Veteran submitted 
multiple letters in the 1970's and 1980's with regard to his skin 
and hearing loss problems but did not mention any foot problems 
indicating that there were no ongoing right foot problems 
sufficient to cause any left foot problem.  She also found that 
this was evidence of lack of continuity of left foot symptoms 
dating back to military service.  She next cited to Dr. R's 
September 2009 letter and found that he failed to include a 
rationale nor did he indicate that he reviewed any records.  She 
pointed out that Dr. R stated that there was a connection between 
the Veteran's left problems and a right foot injury; however, she 
noted that right great toe injury was incurred while playing 
basketball and was not associated with any residuals.  She also 
noted that Dr. R did not relate any left foot problems to the 
right service-connected bunion.   With regard to Dr. S's August 
2009 letter, the examiner noted that there was no indication that 
he had reviewed the claims folder.  The examiner further points 
out that neither Dr. S nor Dr. R indicated any ongoing problems 
with the right foot of any sufficient severity that would cause 
any left foot problems.  Finally, it was noted that the examiner 
who performed surgery on the Veteran's left foot did not describe 
any causative or aggravating relationship of the right foot to 
the left foot. 

As noted above, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson 
v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent fact-
finding ability.

The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001).  After reviewing the record, the Board finds the March 
2009 and November 2009 VA opinions are of greater probative value 
than the opinions of Drs. R and S.  The opinions of Drs. R and S 
are entitled to little weight of probative value as they are 
based on speculation.  The Court has held on several occasions 
that medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim.  See 38 C.F.R. § 
3.102 (noting that reasonable doubt does not include resort to 
speculation or remote possibility); see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (finding that a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (stating a doctor's statement framed in terms 
such as "could have been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Furthermore, neither clinicians 
offered extensive reasons or bases for their opinions nor did 
they cite to the Veteran's medical history as it pertained to his 
feet. 

In contrast, after an analysis of the record as a whole, the 
March 2009 and November 2009 VA examiners specifically 
articulated the clinical bases for their non-speculative negative 
nexus opinions.  In fact, the November 2009 VA examiner cited to 
the deficiencies of the private opinions.  She also supported her 
conclusion by extensively outlining all aspect of the Veteran's 
history pertaining to his feet and noted that he did not 
experience symptoms which would be expected if his right foot 
aggravated his left foot/toe.  For these reasons, the Board 
accords the VA opinions greater weight of probative value than it 
does the private opinion.

Therefore, Wallin element (3), medical nexus, has not been 
satisfied, and the claim fails on this basis.


ORDER

Service connection for a left great toe disability, to include as 
secondary to service-connected residuals of avulsion fracture of 
the distal metatarsal and hallux valux with Austin bunionectomy 
of the right foot, is denied.


REMAND

Although the Board regrets the additional delay, it is necessary 
to ensure due process is followed and that there is a complete 
record upon which to decide the Veteran's claims so that he is 
afforded every possible consideration.

As to the claims of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for a bilateral hearing loss disability and service connection 
for tinnitus, the Board notes that the Veteran has not received 
notification pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326 (2010) (regulations implementing the VCAA).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim, unless there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  VA is also 
required to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of this VCAA-duty-
to-notify-notice, VA is required to specifically inform the 
claimant which portion of the information and evidence, if any, 
is to be provided by the claimant and which portion, if any, VA 
will attempt to obtain on behalf of the claimant.  Since the 
Veteran has not been sent such a letter as to the issues of 
whether new and material evidence has been submitted to reopen 
this claim, he should be sent one on remand.

Also, the Court issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) regarding new and material evidence claims.  The 
Court requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary to 
reopen the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior denial on the merits.  Id.  Review of 
the record shows that no such notice letter has been sent to the 
Veteran and he should be sent one on remand.  By way of 
background, in April 2006 the RO last declined to reopen the 
Veteran's service connection claim for a bilateral hearing loss 
disability finding that the additional evidence received did not 
demonstrate that a disability was incurred in or aggravated by 
service.  

As to the claim for an increased rating for residuals of avulsion 
fracture of the distal metatarsal and hallux valux with Austin 
bunionectomy of the right foot, the Veteran was last afforded an 
examination in November 2009.  However, he and his representative 
indicated at his September 2010 hearing that his symptoms have 
worsened in severity since he was last evaluated.  For example, 
the Veteran's representative pointed out that the September 2009 
examination report showed that the Veteran was able to ambulate 
150 to 300 feet but the Veteran indicated that he was no longer 
able to do so.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 
69, 76 (1995).  The Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, a contemporaneous examination of the 
Veteran's right foot is necessary to accurately assess his 
disability picture.

Accordingly, the case is REMANDED for the following actions:

1. Review the claims folder and ensure that 
all notification and development action 
required by the VCAA are fully complied 
with and satisfied.  

Specifically, the RO or AMC should:

(a) Notify the Veteran of the 
information and evidence necessary to 
substantiate his claims to determine 
whether new and material evidence has 
been submitted to reopen his service 
connection claims for a bilateral 
hearing loss disability and tinnitus;

(b) Notify the Veteran of the 
information and evidence he is 
responsible for providing;

(c) Notify the Veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and 
will make as many requests as are 
necessary to obtain relevant records 
from a Federal department or agency;

(d) Provide the Veteran with an 
explanation as to the information or 
evidence needed to establish 
disability ratings and effective dates 
for her claim;

(e) Notify the Veteran of the evidence 
and information necessary to reopen 
the claims of entitlement for service 
connection for a hearing loss 
disability and tinnitus;

(f) Notify the Veteran of the reasons 
for the October 2006 denials (where it 
was determined that there was no 
evidence demonstrating that either 
disability was incurred in or 
aggravated by service);

(g) Notify the Veteran of what 
specific evidence would be required to 
substantiate the element or elements 
needed to grant the Veteran's service 
connection claims (i.e., medical 
evidence establishing that a hearing 
loss disability and tinnitus were 
incurred in or aggravated by service).  
This notice is outlined by the Court 
in Kent, supra;

2.  Afford the Veteran an examination to 
determine the current level of severity of 
his right foot disability. The claims 
folder and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed.

All indicated studies, including X-ray and 
range of motion studies in degrees, should 
be performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the degree of severity of any pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the right 
foot disability on the Veteran's ability 
to work to include whether the Veteran is 
unemployable because of his right foot 
disability.

The supporting rationale for all opinions 
expressed must be provided.

3.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims.  If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


